DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 28-34 and 41-53 are pending in the application.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization of the Examiner’s Amendment was given during an interview with Mark Wang (Reg. #65,282) on 07/29/2021.
The following amendment is applied: claims 28-29 and 41 are amended, claim 53 is canceled and claim 54 is added. 
28. (Currently amended)	An imaging apparatus configured to generate a planar projection of a spherical image, the imaging apparatus comprising:
a processing apparatus;
a first camera facing a first direction;
a second camera facing a second direction different from the first direction; and
a non-transitory computer-readable apparatus comprising a storage medium, the storage medium comprising computer instructions, the computer instructions configured to, when executed by the processing apparatus, enable the imaging apparatus to:
obtain a first non-planar image via the first camera;
obtain a second non-planar image via the second camera;
an outer portion associated with the first non-planar image to a bottom portion associated with a first planar image;
map an outer portion associated with the second non-planar image to a top portion associated with a second planar image; 
generate the planar projection of the spherical image based at least on a combination of the bottom portion associated with the first planar image with the top portion associated with the second planar image; 
divide the planar projection of the spherical image into a first portion associated with a right half of the first camera and a second portion associated with a left half of the first camera; and 
rotate and combine the first portion and the second portion such that the right half and the left half form a centered view of the spherical image. 

29. (Currently amended)	The imaging apparatus of claim 28, wherein the computer instructions are further configured to, when executed by the processing apparatus, enable the imaging apparatus to:
map a 
map a 

41. (Currently amended)	A method of performing equatorial stitching, comprising: 
capturing a first hemispherical video via a first camera of a spherical capture device and a second hemispherical video via a second camera of the spherical capture device, where the first camera and the second camera are characterized by an equatorial region; and
for each frame of the first hemispherical video and the second hemispherical video: 

stitching the first rectangular image and the second rectangular image into a stitched rectangular image using a stitching algorithm designed for rectangular images, where stitching occurs at the equatorial region; 
dividing the stitched rectangular image into a first portion associated with a right half of the first camera and a second portion associated with a left half of the first camera; 
rotating and combining the first portion and the second portion such that the right half and the left half form a re-oriented stitched rectangular image comprising a centered view of a spherical image; and
generating a rectangular video from a plurality of re-oriented stitched rectangular images. 

54. (New)	The method of claim 47, where the first non-planar image comprises a first hyper-hemispherical field of view in a first direction; and 
the second non-planar image comprises a second hyper-hemispherical field of view in a second direction different from the first direction.

Allowable Subject Matter
Claims 28-34, 41-52 and 54 are allowed.
The following is Examiner’s statement of reasons of allowance.
The present invention is directed to apparatus and methods for generating a planar projection of a spherical image. As per independent claims 28, 41 and 47, prior art taken alone or in combination with fails to disclose or teach the recited limitations. 
The closest prior art is Yoshikawa et al. (US Publication 2017/0094169 A1), Jacob et al. (US Patent 8,395,657 B2), McCall et al. (US Patent 7,382,399 B1), 
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUEMEI G CHEN whose telephone number is (571)270-3480.  The examiner can normally be reached on Monday-Friday 9am-6pm.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 571-272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 
/XUEMEI G CHEN/Primary Examiner, Art Unit 2664